Plaintiff has filed a petition for a rehearing in which he contends that there is conflicting evidence upon the question of whether the defendant knew it "was doing anything wrong when it foreclosed a mortgage, the title to which it did not even own" and that a jury should have an opportunity to pass on this issue upon another trial of the case.
It is apparent plaintiff has misconstrued the effect of the decision in the case. In the decision we held that the legal question with respect to title to the mortgage was such, prior to *Page 457 
the entry of the adverse judgment upon this question, that defendant was warranted in anticipating that this issue would be resolved in its favor and therefore it committed no legal wrong in instituting and maintaining the foreclosure action. The petition is denied.
CHRISTIANSON, Ch. J., and NUESSLE and BURR, JJ., concur.
MORRIS, J., not participating.